Pay Mobile, Inc. 7thStreet Miami, FL 33156 July 12, 2012 Ms. Kathleen Collins United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re: Pay Mobile, Inc. SEC File No.: 001-16851 Dear Ms. Collins: On behalf of Pay Mobile, Inc. and as President of the Company, please be advised that we hereby acknowledged that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filing. 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company many not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very truly yours, /s/ Irma N. Colen-Alonso Irma N. Colen-Alonso President Pay Mobile, Inc.
